DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-6, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance with the decision of the Patent Trial and Appeals Board (“PTAB”) issued on 10/26/2021, PTAB reverses the rejection of Claims 1, 4-6, 13-17.  
In pertinent part, PTAB found that “Examiner has not provided a teaching or suggestion of using two different lists with the encoding process, but rather the Examiner has only provided evidence of using two alternative lists where only a single list is used in the encoding process” on Page 6, regarding the claim language “"encode, via the encoding device, the current coding image using the first reference list and the second reference list to generate coded data."”  “Moreover, we find the use of two lists to encode is not a mere duplication where different lists are used individually. Here, the claim requires two reference lists are used to code the data. Consequently, the Examiner has not provided evidence of the use of a first reference list and a second reference list to code a stream of data.”  PTAB, Page 7.
Thus PTAB adopts Examiner’s interpretation of the first and second reference lists as different ordering of the same set of view IDs per AAPA, Specification, Paragraphs 6-8 and Figs. 2-3.  However, PTAB construes the claims to (a) use the two lists in the encoding of image data itself (and not to simply include them with the encoding of the image data as duplicates of the 
Examiner agrees.  Under the above claim construction, the claims overcome the stated reasons for rejection.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483